DETAILED ACTION
	The following action is in response to the amendment/election filed for application 16/425,137 on April 14, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the embodiment of Figs. 5-5b in the reply filed on April 14, 2021 is acknowledged.

Information Disclosure Statement
	Please Note:  the US document (#34) listed as “85566769” has been corrected to be “8556769.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
With regard to claim 19, it is unclear how this claim further limits claim 18.  The first and second electric motors are already positively claimed in claim 18.
With regard to claim 26, on line 2, “second shaft” should be replaced with “the second shaft” to reference the previously claimed limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin ‘168 (From IDS).  With regard to claim 18, Lin teaches a drivetrain architecture comprising: a simple planetary unit with parallel axis gearing comprising: a first shaft for connection to a first electric motor 6; a sun gear attached to the first shaft (Fig. 1); a second shaft (connected to bevel gear leading to clutch 3); a ring gear 5 coupled to the second shaft via gearing; a third shaft for connection to a second electric motor 10; a planet carrier 14 coupled to the third shaft via .
Please Note:  all limitations that are claimed to be “connected” have been interpreted as a functional connection.
Claim(s) 18-21 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata ‘013.  With regard to claim 18, Hata teaches a drivetrain architecture comprising: a simple planetary unit with parallel axis gearing comprising: a first shaft for connection to a first electric motor MG1; a sun gear 11 attached to the first shaft; a second shaft 24; a ring gear 13 coupled to the second shaft via gearing 13/12/23/22; a third shaft for connection to a second electric motor MG2; a planet carrier 14 coupled to the third shaft via gearing 23/22/21; a fourth shaft 3 supporting the planet carrier; and a fifth shaft attached to the planet carrier and supporting a planet gear 12 meshing with the sun gear and the ring gear.  With regard to claim 19, Hata .
 Please Note:  all limitations that are claimed to be “connected” have been interpreted as a functional connection.
Suggestions for Applicant
	It is suggested that applicant claim limitations with regard to the various specific shafts and “gearing” that connect the planetary gear to said shafts.  For example, the ring gear is claimed to be “coupled to the second shaft via gearing.”  Applicant could claim that he ring gear is fixedly connected to spur gear (110) that meshes with a spur gear (109) that is fixed to the second shaft.  Similar claim language could be used with the connection between the carrier and the third shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oba ‘971 has been cited to show a similar drive train with a ring gear that is braked and two electric motors.  However, Oba lacks the teaching of gearing between the ring gear and the second shaft.
	Kim has been cited to show a similar drive train with a ring gear that is braked and two electric motors.  However, Oba lacks the teaching of gearing between the ring gear and the second shaft.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to 
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



April 20, 2021